DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claim 1-6, 8-9, 11-16 over Kim in view of Hitomi as the primary combination of references, are withdrawn due to Applicant’s amendment filed on May 3, 2022.
The 35 U.S.C. 103 rejection of claim 7 over Kim in view of Hitomi and Jin, is withdrawn due to Applicant’s amendment filed on May 3, 2022.
The 35 U.S.C. 103 rejection of claim 10 over Kim in view of Hitomi and Miyashita, is withdrawn due to Applicant’s amendment filed on May 3, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Espacenet English translation of KR 20160002410A) in view of Takakura (US 2013/0120242).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
      		 
    PNG
    media_image2.png
    216
    418
    media_image2.png
    Greyscale

Regarding claim 1, Kim teaches a polarizing plate (integrated circular polarizing plate [0029], Fig. 3A shown above on the left) comprising a polarizing film (polarizer of linearly polarizing plate 300 [0041]); a protective film for polarizing film (protective film 600 [0044]) disposed on one surface of the polarizing film (polarizer of linearly polarizing plate 300 [0041], Fig. 3A); a bonding layer (adhesive layer [0061], adhesive layer 500 [0062]) interposed between the polarizing film (of linear polarizing plate 300 [0061]) and the protective film for polarizing film 600 (adhesive layer … may be formed between the linear polarizing plate 300 and the protective film 600 [0061]); and a printed layer (absorbing layer 400 [0061] forming … printing [0075]) formed on at least part of an edge of the bonding layer 500 (formed between the linear polarizing plate 300 and the protective film 600 [0061], Fig. 3A) when the bonding layer 500 completely fills the inner space formed by the inner surfaces of the protective film for polarizing film 600, the polarizing film of the linearly polarizing plate 300 and the printed layer 400 (Fig. 3A as modified by the bonding layer 500 of Fig. 4 shown above on the right), such that the edge of the bonding layer 500 is an outermost edge of the bonding layer 500 facing in a lateral direction that crosses a thickness direction of the bonding layer 500 (Fig. 3A as modified by the bonding layer 500 shown above on the right).  Kim fails to teach that the printed layer 400 has a curve securing portion formed on a surface thereof.
However, Kim teaches that the printed layer 400 is a light-absorbing layer ([0061]) which functions as a light-shielding layer (black matrix [0027]), and that the bonding layer 500 is formed of acrylic resin ([0064]) which is a light-transmitting bonding resin.

    PNG
    media_image3.png
    376
    620
    media_image3.png
    Greyscale

Takakura teaches that a light-shielding layer (light shielding resin layer 6 [0163]) which can be a 3D-printed layer (integral molding [0165]) having a curve securing portion (which includes gate escape section 18 and encapsulates by fitting over light transmitting resin layer 8 [0163]) formed on a lower surface of the printed layer 6 (Fig. 6 shown above), is formed on an edge of a light-transmitting resin layer (8 [0163]) which can be a light-transmitting bonding resin layer 8, that is an outermost edge of the light-transmitting bonding resin layer 8 ([0163], Fig. 6) which faces in a lateral direction that crosses a thickness direction of the light-transmitting bonding resin layer 8 (Fig. 6), and a width of the curve securing portion including 18 (concavity having shape of light transmitting resin 8, Fig. 6) is within a range from 30% or more to less than 100% of a width of the printed layer 6 having the curve securing portion including 18 formed therein (Fig. 6), for the purpose of securing the printed layer 6 to the light-transmitting bonding resin layer 8 (engaged [0164]), where the printed layer 6 overlaps the edge of the light-transmitting bonding resin layer 8 in the lateral direction, for the purpose of providing the desired light-shielding coverage (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a curve securing portion on a surface of the printed layer of the polarizing plate of Kim, and to have formed the printed layer on an outermost edge of the bonding layer facing in a lateral direction that crosses a thickness direction of the bonding layer, where a width of the curve securing portion is within a range from 30% or more to less than 100% of a width of the printed layer, in order to secure the printed layer to the bonding layer, as taught by Takakura, and further, to have arranged the printed layer to overlap the edge of the bonding layer in the lateral direction, in order to obtain the desired light-shielding coverage, as taught by Takakura.
Regarding claim 2, Kim teaches that the printed layer 400 is directly disposed on the protective film for polarizing film 600 (Fig. 3A).
Regarding claim 3, Kim teaches that the printed layer 400 is directly disposed on the protective film for polarizing film 600 (Fig. 3A).  Kim, as modified by Takakura, teaches that a curve securing portion is provided on a surface of the printed layer 400 (modified Fig. 3A), for the purpose of securing the printed layer 400 to the bonding layer 500 (modified Fig. 3A) which is the adjacent surface of the protective film for polarizing film 600 (modifed Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have formed the curve securing portion on the printed layer to face the protective film for polarizing film, in the polarizing plate of Kim, as modified by Takakura, in order to secure the printed layer to the adjacent surface of the protective film for polarizing film, as taught by Kim in light of Takakura.
Regarding claim 4, Kim teaches that the printed layer 400 has the same thickness as the bonding layer 500, when the latter completely fills the inner space formed by the inner surfaces of the protective film for polarizing film 600, the polarizing film of the linearly polarizing plate 300 and the printed layer 400 (Fig. 3A), for the purpose of providing the desired full bonding coverage.
Regarding claims 5-6, Takakura teaches that the curve securing portion (which includes gate escape section 18 and encapsulates by fitting over light transmitting resin layer 8 [0163], Fig. 6) is formed of an engraved pattern having a predetermined cross-section (concavity having shape of light transmitting resin 8, Fig. 6), wherein the engraved pattern has an n-gonal shape composed of n planes (concavity having shape light transmitting resin 8, Fig. 6), in order to secure the printed layer to the light-transmitting bonding resin layer, as described above. 
Regarding claim 9, Takakura teaches that the curve securing portion including 18 is formed within a lower surface of the printed layer 6 (Fig. 6), in order to secure the printed layer 6 to the light-transmitting bonding resin layer 8, as described above. 
Regarding claim 10, Kim teaches a polarizing plate (integrated circular polarizing plate [0029], Fig. 3A shown above on the left) comprising a polarizing film (polarizer of linearly polarizing plate 300 [0041]); a protective film for polarizing film (protective film 600 [0044]) disposed on one surface of the polarizing film (polarizer of linearly polarizing plate 300 [0041], Fig. 3A); a bonding layer (adhesive layer [0061], adhesive layer 500 [0062]) interposed between the polarizing film (of linear polarizing plate 300 [0061]) and the protective film for polarizing film 600 (adhesive layer … may be formed between the linear polarizing plate 300 and the protective film 600 [0061]); and a printed layer (absorbing layer 400 [0061] forming … printing [0075]) formed on at least part of an edge of the bonding layer 500 (formed between the linear polarizing plate 300 and the protective film 600 [0061], Fig. 3A) when the bonding layer 500 completely fills the inner space formed by the inner surfaces of the protective film for polarizing film 600, the polarizing film of the linearly polarizing plate 300 and the printed layer 400 (Fig. 3A as modified by the bonding layer 500 of Fig. 4 shown above on the right), such that the edge of the bonding layer 500 faces outward in a lateral direction that crosses a thickness direction of the bonding layer 500, the printed layer 400 overlapping the edge of the bonding layer 500 in the lateral direction (Fig. 3A as modified by the bonding layer 500 shown above on the right).  Kim fails to teach that the printed layer 400 has a curve securing portion formed on a surface thereof.
However, Kim teaches that the printed layer 400 is a light-absorbing layer ([0061]) which functions as a light-shielding layer (black matrix [0027]), and the bonding layer 500 is formed of acrylic resin ([0064]) which is a light-transmitting resin.

    PNG
    media_image3.png
    376
    620
    media_image3.png
    Greyscale

Takakura teaches that a light-shielding layer (light shielding resin layer 6 [0163]) which can be a 3D-printed layer (integral molding [0165]) having a curve securing portion (which includes gate escape section 18 and encapsulates by fitting over light transmitting resin layer 8 [0163]) formed on a lower surface of the printed layer 6 (Fig. 6 shown above), is formed on an edge of a light-transmitting resin layer (8 [0163]) which can be a light-transmitting bonding resin layer 8, that is an outermost edge of the light-transmitting bonding resin layer 8 (Fig. 6) which faces in a lateral direction that crosses a thickness direction of the light-transmitting bonding resin layer 8 (Fig. 6), a lengthwise direction of the curve securing portion (concavity having shape of light-transmitting resin layer 8, Fig. 6)  being the same as that of the edge of the light-transmitting bonding resin layer 8 (Fig. 6), and a width of the curve securing portion (concavity having shape of light-transmitting resin layer 8, Fig. 6) is within a range from 30% or more to less than 100% of a width of the printed layer 6 having the curve securing portion formed therein, wherein the curve securing portion has an engraved pattern having a side open to an inner lower surface of the printed layer 6, the inner lower surface (concavity having shape of light transmitting resin layer 8, Fig. 6) being adjacent to the edge of the light-transmitting bonding resin layer 8 (Fig. 6), for the purpose of securing the printed layer 6 to the light-transmitting bonding resin layer 8 (engaged [0164]), and where the printed layer 6 overlaps the edge of the light-transmitting bonding resin layer 8 in the lateral direction, for the purpose of providing the desired light-shielding coverage (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a curve securing portion on a surface of the printed layer of the polarizing plate of Kim, and to have formed the printed layer on an outermost edge of the bonding layer facing in a lateral direction that crosses a thickness direction of the bonding layer, a lengthwise direction of the curve securing portion being the same as that of the edge of the light-transmitting bonding resin layer, a width of the curve securing portion being within a range from 30% or more to less than 100% of a width of the printed layer having the curve securing portion formed therein, the curve securing portion having an engraved pattern having a side open to an inner lower surface of the printed layer, with the inner lower surface being adjacent to the edge of the bonding layer, in order to secure the printed layer to the bonding layer, as taught by Takakura, and further, to have arranged the printed layer to overlap the edge of the bonding layer in the lateral direction, in order to obtain the desired light-shielding coverage, as taught by Takakura.
Regarding claim 11, Kim teaches that the printed layer 400 is formed to contact one surface of the bonding layer while surrounding a periphery of the bonding layer, when the latter completely fills the inner space formed by the inner surfaces of the protective film for polarizing film 600, the polarizing film of the linearly polarizing plate 300 and the printed layer 400 (Fig. 3A), for the purpose of providing the desired full bonding coverage, as described above.
Regarding claim 16, Kim teaches an optical display device comprising the polarizing plate ([0029]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Espacenet English translation of KR 20160002410A) in view of Takakura (US 2013/0120242) and Jin (Espacenet English translation of CN 103323991A).
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
      		 
    PNG
    media_image2.png
    216
    418
    media_image2.png
    Greyscale

Kim teaches a polarizing plate (integrated circular polarizing plate [0029], Fig. 3A shown above on the left) comprising a polarizing film (polarizer of linearly polarizing plate 300 [0041]); a protective film for polarizing film (protective film 600 [0044]) which is optically transparent (transparent film [0067]) disposed on one surface of the polarizing film (polarizer of linearly polarizing plate 300 [0041], Fig. 3A); a bonding layer (adhesive layer [0061], adhesive layer 500 [0062]) interposed between the polarizing film (of linear polarizing plate 300 [0061]) and the optically transparent protective film for polarizing film 600 (adhesive layer … may be formed between the linear polarizing plate 300 and the protective film 600 [0061], transparent [0067]); and a printed layer (absorbing layer 400 [0061] forming … printing [0075]) formed on at least part of an edge of the bonding layer 500 (formed between the linear polarizing plate 300 and the protective film 600 [0061], Fig. 3A) when the bonding layer 500 completely fills the inner space formed by the inner surfaces of the protective film for polarizing film 600, the polarizing film of the linearly polarizing plate 300 and the printed layer 400 (Fig. 3A as modified by the bonding layer 500 of Fig. 4 shown above on the right).  Kim fails to teach that the printed layer 400 has a curve securing portion formed on a surface thereof.
However, Kim teaches that the printed layer 400 is a light-absorbing layer ([0061]) which functions as a light-shielding layer (black matrix [0027]), and that the bonding layer 500 is formed of acrylic resin ([0064]) which is a light-transmitting resin.


    PNG
    media_image3.png
    376
    620
    media_image3.png
    Greyscale

Takakura teaches that a light-shielding layer (light shielding resin layer 6 [0163]) which can be a 3D-printed layer (integral molding [0165]) having a curve securing portion (which includes gate escape section 18 and encapsulates by fitting over light transmitting resin layer 8 [0163]) formed on a lower surface of the printed layer 6 (Fig. 6 shown above), is formed on an edge of a light-transmitting resin layer (8 [0163]) which can be a light-transmitting bonding resin layer 8, that is an outermost edge of the light-transmitting bonding resin layer 8 (Fig. 6) which faces in a lateral direction that crosses a thickness direction of the light-transmitting bonding resin layer 8 (Fig. 6), and a width of the curve securing portion including 18 (concavity having shape of light transmitting resin layer 8, Fig. 6) is within a range from 30% or more to less than 100% of a width of the printed layer 6 having the curve securing portion including 18 formed therein, for the purpose of securing the printed layer 6 to the light-transmitting bonding resin layer 8 (engaged [0164]), where the printed layer 6 overlaps the edge of the light-transmitting bonding resin layer 8 in the lateral direction, for the purpose of providing the desired light-shielding coverage (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a curve securing portion on a surface of the printed layer of the polarizing plate of Kim, and to have formed the printed layer on an outermost edge of the bonding layer facing in a lateral direction that crosses a thickness direction of the bonding layer, where a width of the curve securing portion is within a range from 30% or more to less than 100% of a width of the printed layer, in order to secure the printed layer to the bonding layer, as taught by Takakura, and further, to have arranged the printed layer to overlap the edge of the bonding layer in the lateral direction, in order to obtain the desired light-shielding coverage, as taught by Takakura.
Kim, as modified by Takakura, fails to teach that the curve securing portion has the same height as the printed layer 400 so as to expose the optically transparent protective film for polarizing film 600.
However, Kim teaches that the printed layer 400 is directly disposed on the protective film for polarizing film 600 (Fig. 3A).  Kim, as modified by Takakura, teaches that a curve securing portion is provided on a surface of the printed layer 400 (modified Fig. 3A), for the purpose of securing the printed layer 400 to the bonding layer 500, an adjacent surface being that of the protective film for polarizing film 600 (modified Fig. 3A).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Jin teaches that a curve securing portion (05 is composed of a concave portion of the black matrix 02 [0027]) of a printed layer (black matrix 02 [0027]) can have a same height as the printed layer 02 (Fig. 1c shown above), for the purpose of increasing a contact area of the printed layer 02 ([0027]) and a contact area of an adjacent surface (base substrate 01 [0032]) by exposing the adjacent surface 01 (Fig. 1c) to the third layer 03, for the purpose of increasing the laminate strength ([0032], Fig. 1c).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the curve securing portion with the same height as the printed layer formed on at least part of an edge of the bonding layer interposed between the polarizing film and the protective film for the polarizing film of the polarizing plate of Kim, as modified by Takakura, to obtain the desired increase in a contact area of the printed layer, and a contact area of the protective film for the polarizing film by exposing it to the bonding layer, in order to obtain the desired laminate strength, as taught by Jin.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takakura, as applied to claims 1-6, 9-11, 16 above, and further in view of Omori (Espacenet English translation of JP 2013/254116A).
Kim, as modified by Takakura, teaches the polarizing plate comprising: the polarizing film; the protective film for polarizing film disposed on at least one surface of the polarizing film; the bonding layer interposed between the polarizing film and the protective film for polarizing film; and the printed layer formed on the bonding layer, having the curve securing portion formed on the surface thereof, as described above.  In addition, Kim teaches that the printed layer 400 is formed of a composition including a pigment ([0015]) and a binder resin ([0015]), the pigment comprising carbon black ([0015]), the binder resin comprising an acrylic resin ([0015]) which is curable.  Kim fails to teach that the composition further includes an initiator, or a reactive unsaturated compound.
However, Omori teaches that a printed layer (frame printing pattern [0022]) is formed of a composition including a pigment comprising carbon black [(0027]) and a curable binder resin (curable resin [0022]) such as an acrylic resin ([0024]), wherein the composition further includes a radical initiator ([0025]) such as a photo-curable initiator (radical photopolymerization initiator [0043]), when the curable binder resin is a photo-curable one (ultraviolet curable resin [0043]), and a reactive unsaturated compound ((meth)acrylate monomer having a radically polymerizable unsaturated group in the molecule is preferable [0039]) for the purpose of providing the desired cured properties such as surface hardness ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further included an initiator such as a photo-curable initiator, and a reactive unsaturated compound, in the composition forming the printed layer of the polarizing plate of Kim, in order to obtain the desired cured properties such as surface hardness, as taught by Omori.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.



Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782